Exhibit 10.6

CONTINGENT VALUE AGREEMENT

THIS CONTINGENT VALUE AGREEMENT (this “Agreement”) is made and entered into as
of August 16, 2005, by and among, Capital C Energy, LP, a Delaware limited
partnership (the “General Partner”), Capital C Energy Partners, L.P., a Delaware
limited partnership (the “Limited Partner”, and together with the General
Partner, “Sellers”), and the entities named on the signature page hereof as
Buyers (“Buyers”) and Belden & Blake Corporation, an Ohio corporation (“Asset
Company”).

RECITALS:

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the General Partner and the Limited Partner are selling and conveying all of the
limited partnership interests (the “Partnership Interests”) in Capital C Energy
Operations, LP (the “Partnership”) pursuant to a Partnership Interests Purchase
Agreement dated as of July 5, 2005 by and among Sellers and Buyers (as amended,
the “Purchase Agreement”); and

WHEREAS, the Partnership’s sole assets are issued and outstanding shares of
common stock, no par value (the “Shares”), of Asset Company; and

WHEREAS, as a further inducement to Sellers to sell the Partnership Interests to
Buyers, and to satisfy Buyers’ interest in purchasing the Partnership Interests,
Sellers, Buyers and the Asset Company desire to enter into this Agreement to
provide Sellers with additional consideration upon the occurrence of certain
future events, the value of which, if paid, shall be treated as additional
Purchase Price under the Purchase Agreement; and

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meaning given such terms in the Purchase Agreement;

NOW, THEREFORE, in consideration of the premises, the respective
representations, warranties, covenants and agreements contained herein, and
other good and valuable consideration, the sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1. Conditions for Payment of Additional Consideration. In the event, and
each time, that all of the following events occur, Buyers shall cause Asset
Company to pay promptly to Sellers, among Sellers in the same proportion that
the original Purchase Price is allocated, the Additional Consideration as set
forth in Section 2 hereof:

(a) during a period commencing on the Closing Date and ending on, but including,
the second anniversary of the Closing Date (the “Contingent Event Period”),
Buyers, the Asset Company or its subsidiaries, or any of their affiliates (a
“Transferor”), directly or indirectly sells, contributes, or otherwise transfers
any Covered Assets (an “MLP Transfer”) to a Covered MLP; and

(b) as a consequence of an MLP Transfer, Transferor, Realizes (as defined in
Section 3 hereof) a Value Enhancement Gain (as defined in Section 3 hereof)
during the Contingent Event Period; and

(c) either (i) 90% of the consideration received for an MLP Transfer is cash or
securities or (ii) Transferor has at the time of the MLP Transfer an existing
equity interest in the Covered MLP that is the subject of the MLP Transfer and
as a result of such MLP Transfer, the Transferor’s equity interest is enhanced.

Section 2. Payment of Additional Consideration.

(a) Upon each satisfaction of the conditions in Section 1, Buyers shall, or
cause the Asset Company to, promptly pay to Sellers as additional Purchase Price
under the Purchase Agreement, an amount equal to: (i) 20% of any Value
Enhancement Gain incurred or deemed incurred during the first year of the
Contingent Event Period by the Transferor and (ii) 10% of any Value Enhancement
Gain incurred or deemed incurred during the second year of the Contingent Event
Period by the Transferor (the “Additional Consideration”).

(b) If 90% or more of the consideration paid to Transferor in the MLP Transfer
is cash, the Additional Consideration shall be paid to Sellers in cash by wire
transfer of immediately available funds to an account specified by Sellers.
Subject to paragraph 2(c), if less than 90% of the consideration received by
Transferor in the MLP Transfer is cash, a portion of the Additional
Consideration shall be paid to Sellers in cash by wire transfer of immediately
available funds in an amount equal to the Additional Consideration multiplied by
a fraction, the numerator of which is the amount of cash and the fair market
value of any other consideration which is not securities received by Transferor
as consideration (for all assets transferred, including those that do not
constitute Covered Assets) in the MLP Transfer (including any increase in value
of any existing equity interests of Transferor owned in the Covered MLP
resulting from the MLP Transfer), and the denominator of which the value of all
consideration received by Transferor in the MLP Transfer (including any increase
in value of any existing equity interests of Transferor owned in the Covered MLP
resulting from the MLP Transfer). The balance of the Additional Consideration
will be paid, at Transferor’s election, in cash or by transfer of securities
received by the Transferor in the MLP Transfer having a fair market value equal
to the amount of Additional Consideration not paid in cash; provided that if
such securities are issued in a Covered MLP and are of a class, or convertible
or exchangeable into a class, that is, or are reasonably expected to be, listed
on a national securities, or traded on the NASDAQ National Market (or similar
replacement thereof) and the issuing Covered MLP, (i) Sellers and their assigns
shall be granted or assigned registration rights with respect to such securities
(or the underlying class of securities if convertible or exchangeable into such
a publicly traded class) for the registration under the Securities Act of 1933,
as amended, of the resale of such securities by Sellers or their assigns;
(ii) such registration rights shall not be materially less favorable than
registration rights received by Transferor in connection with such MLP Transfer;
(iii) unless registration rights granted to Transferor provide for earlier
registration, the registration of Sellers’ securities shall not be required
prior to such time as the Covered MLP is eligible for short-form registration on
Form S-3 or similar form; and (iv) such registration rights shall terminate if
such securities are available to be resold by Sellers or their assigns pursuant
to an exemption from such registration under Securities and Exchange Commission
Rule 144(k) or similar rule.

(c) Notwithstanding the provisions of paragraph 2(b), if the entire Additional
Consideration is not paid Buyers or the Asset Company in cash, Buyers or the
Asset Company will pay an amount of the Additional Consideration in cash at
least equal to the lesser of the following: (i) the federal income tax payable
by Sellers with respect to receipt of the non-cash portion of the Additional
Consideration calculated at the highest marginal federal income tax rate
applicable to Sellers at the time of payment and (ii) $5 million.

Section 3. Value Enhancement Gain. For purposes of this Agreement:

(a) a “Covered Asset” is any of the following assets owned by the Asset Company
or a Subsidiary on the Closing Date of the Purchase Agreement: an oil and gas
property, and any pipeline, gathering system or other equipment relating to the
production, processing or transportation of oil and gas;

(b) a “Value Enhancement Gain” with respect to any MLP Transfer, shall mean the
value, if positive, of the Realized Value of the Covered Assets transferred in
the MLP Transfer minus the Adjusted Carrying Value of such Covered Assets
immediately prior to such MLP Transfer;

(c) the “Realized Value” shall mean the amount of cash or fair market value of
other property received by Transferors for the Covered Assets at the time of
such MLP Transfer, provided that if the property received by Transferors in the
MLP Transfer constitutes units of equity interests in the MLP, the Realized
Value shall be determined by reference to the trading price of such units on the
date of the MLP Transfer, or if the MLP is not yet publicly traded, the initial
public offering price of such units, in each case with an appropriate discount
for any legal or contractual restriction on transfer or any subordination or
other contractual differences between the equity interests received by
Transferor and the publicly traded units;

(d) a Transferor shall “Realize” a Value Enhancement Gain on the later of
(i) the date of the MLP Transfer and (ii) the date the equity interests in the
Covered MLP are first sold in an initial public offering;

(e) “Adjusted Carrying Value” shall mean the Transferor’s book value of the
transferred Covered Assets as set forth in the most recently completed quarterly
statements immediately prior to such MLP Transfer using generally accepted
accounting principles, which book value shall include “push down” purchase
accounting adjustments made in a manner consistent with SEC accounting rules
(except that goodwill, if any is so recorded, shall be reallocated among the
Covered Assets in proportion to their adjusted fair values) to record the fair
value of assets and liabilities of the Asset Company and its subsidiaries
resulting from the transactions consummated pursuant to the Purchase Agreement
(but not as a result of the receipt of Additional Consideration under this
Agreement), plus to the extent not included in such book value, the amount of
any capital costs incurred with respect to such Covered Assets after the Closing
Date under the Purchase Agreement; and

(f) in the event an MLP Transfer also involves a transfer and assumption of
liabilities, the determinations of Value Enhancement Gain, Realized Value and
Adjusted Carrying Value shall be adjusted to take the fair value of such
transferred liabilities into account using analogous valuation methods; and

(g) A “Controlled MLP” shall mean either (i) a “publicly traded partnership”
within the meaning of Section 7704(b) of the Internal Revenue Code of 1986, as
amended or (ii) a publicly traded royalty trust if (1) the entity is, or at any
time during the Contingent Event Period was, an affiliate of Buyers or
(2) during the Contingent Event Period, at or prior to the subject transfer, the
Transferor or any of this affiliates acted as a sponsor or grantor of, or made
founding or initial contributions to, such entity.

Section 4. Reports, Records and Inspection. Buyers agrees to deliver to each of
Sellers (i) within 45 days of after the end of the calendar quarter in which the
closing of the purchase pursuant to the Purchase Agreement occurs, a closing
date balance sheet prepared in accordance with the principles set forth in
Section 3(d) hereof, together with detailed schedules on a property by property
basis of the adjustments made to reflect the fair value of assets and
liabilities and (ii) prompt notice of the occurrence of any MLP Transfer or the
Realization of a Value Enhancement Gain by any Transferor, together with
reasonable detail. Each of the Sellers shall have the right to inspect during
normal business hours all relevant records of Buyers or the Asset Company
related to any MLP Transfer or the calculation of any possible Value Enhancement
Gain.Section 5. Notices. All notices, requests, consents, directions and other
instruments and communications required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been duly given if
delivered (a) in person, (b) by courier, (c) by overnight delivery service with
proof of delivery, (d) by prepaid registered or certified first-class mail,
return receipt requested, in each such case addressed to the respective party at
the address set forth below, or (e) if sent by facsimile or other similar form
of communication (with receipt confirmed) to the respective party at the
facsimile number set forth below:



      If to Sellers, to:



      Riverstone Holdings, LLC



  712   Fifth Avenue, 51st Floor



      New York, New York 10019



      Attention: Pierre Lapeyre



      Facsimile: (212) 993-0077



      Confirm: (212) 993-0076



      and to:



      Capital C Energy, LP



      c/o Legend Natural Gas II, LP



  16420   Park Ten Place, Suite 520



      Houston, Texas 77084



      Attention: Michael Becci



      Facsimile: (281) 675-8301



      Confirm: (281) 675-8311



      and to:



      Capital C Energy Partners, L.P.



  910   Travis Street, Suite 1930



      Houston, Texas 77002



      Attention: David M. Carmichael



      Facsimile:      



      Confirm: (713) 655-0366



      with a copy to:



      Andrews Kurth LLP



  600   Travis, Suite 4200



      Houston, Texas 77002



      Facsimile: (713) 220-4285



      Confirm: (713) 220-4200



      and to:



      Vinson & Elkins L.L.P.



  2300   First City Tower



  1001   Fannin Street



      Houston, Texas 77002-6760



      Attention: Robin S. Fredrickson



      Facsimile: (713) 615-5850



      Confirm: (713) 758-2450



      If to Buyers or to the Asset Company, to:



      c/o EnerVest Management Partners, Ltd.



  1001   Fannin Street, Suite 800



      Houston, Texas 77002



      Attention: John Walker



      Facsimile: (713) 659-3556



      Confirm: (713) 659-3500



      With a copy to:



      Haynes & Boone, L.L.P.



  1221   McKinney Street, Suite 2100



      Houston, Texas 77010



      Attention: Guy Young



      Facsimile: (713) 236-5699



      Confirm: (713) 547-2081

or to such other address or facsimile number and to the attention of such other
Person as either party may designate by written notice. Any notice mailed shall
be deemed to have been given and received on the third Business Day following
the day of mailing.

Section 6. Assignment and Successors. Except as specifically contemplated by
this Agreement, no party hereto shall assign this Agreement or any part hereof
without the prior written consent of the other party. This Agreement shall inure
to the benefit of, be binding upon and be enforceable by the parties hereto and
their respective successors and permitted assigns. Notwithstanding the
foregoing, each Seller (and any subsequent assignee of such Seller’s rights)
shall have the right to assign its or their rights under this under this
Agreement, including the right to receive Additional Consideration, to one or
more assignees upon written notice to Buyers, provided that the rights under
Section 4 of each original Seller (and any subsequent assignee of such rights)
under this Agreement may only be assigned to a single assignee.

Section 7. Entire Agreement; Amendment. This Agreement and the Purchase
Agreement and its exhibits and schedules constitute the entire agreement and
understanding between the parties relating to the subject matter hereof and
thereof and supersede all prior representations, endorsements, premises,
agreements, memoranda communications, negotiations, discussions, understandings
and arrangements, whether oral, written or inferred, between the parties
relating to the subject matter hereof. This Agreement (or any provision hereof)
may not be modified, amended, rescinded, canceled, altered or supplemented, in
whole or in part, except upon the execution and delivery of a written instrument
executed by a duly authorized representative of Buyers and each Seller.

Section 8. Governing Law. This Agreement shall be governed by, construed and
interpreted in accordance with the internal laws of the State of Texas, without
regard to choice of law rules.

Section 9. Waiver. The waiver of any breach of any term or condition of this
Agreement shall not be deemed to constitute the waiver of any other breach of
the same or any other term or condition.

Section 10. Severability. Any provision hereof that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 11. No Third Party Beneficiaries. Nothing in this Agreement shall
entitle any Person other than Buyers and Sellers to any claims, remedy or right
of any kind. No party shall have any direct liability or obligation to any
Person who is not a party to be this Agreement or be liable to any such Person
for any election or non-election or any act or failure to act under or in regard
to any term of this Agreement.

Section 12. Arbitration. Any controversy, dispute, or claim arising out of, in
connection with, or in relation to, the interpretation, performance or breach of
this Agreement, including, without limitation, the validity, scope, and
enforceability of this Section 12, will be solely and finally settled by binding
arbitration, without right of appeal. Arbitration will be conducted before a
single arbitrator in Houston, Texas by and in accordance with the then existing
rules for commercial arbitration of the American Arbitration Association, or any
successor organization and in accordance with the Federal Arbitration Act, 9
U.S.C. § 1 et. seq. Judgment upon any award rendered by the arbitrator may be
entered by the state or federal Court having jurisdiction thereof. Any of the
parties may demand arbitration by written notice to the other and to the
American Arbitration Association (“Demand for Arbitration”). Any Demand for
Arbitration pursuant to this Section 12 shall be made within one hundred eighty
(180) days from the date that the dispute upon which the demand is based arose
or the other parties shall have the option to have such dispute adjudicated in a
federal court of competent jurisdiction in Texas. The parties intend that this
agreement to arbitrate be valid, enforceable and irrevocable.

Section 13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 14. Headings. The headings of the Sections of this Agreement have been
inserted for convenience of reference only and shall in no way restrict or
otherwise modify any of the terms or provisions hereof or affect in any way the
meaning or interpretation of this Agreement.

Section 15. Negotiated Transaction. The provisions of this Agreement were
negotiated by the parties hereto, and this Agreement shall be deemed to have
been drafted by all of the parties hereto.

Section 16. Several Liability. Notwithstanding anything in this Agreement to the
contrary, each Seller’s obligations hereunder are (a) limited to those
liabilities specifically related to such Seller’s covenants and agreements and
(b) several, not joint and several. No Seller hereunder shall be deemed to have
made any representations or warranties or provided any indemnities with respect
to any Partnership Interests not owned by it.

1

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

SELLERS:

GENERAL PARTNER:

CAPITAL C ENERGY, LP

     
By:
  Capital C Energy, LLC,
its general partner

By: /s/ Gregory A. Beard
Gregory A. Beard
Executive Vice President


LIMITED PARTNER:

CAPITAL C ENERGY PARTNERS, L.P.

     
By:
  Capital C Energy Holdings, LLC,
its general partner

By: /s/ David M. Carmichael



      David M. Carmichael

Chairman

MICHAEL BECCI

/s/ Michael Becci



      JAMES A. WINNE III

/s/ James A. Winne III



      BUYERS:

ENERVEST BB, L.P.



      By: EnerVest BB GP, LLC, its General Partner

By: EnerVest Management Partners, Ltd., its Sole Member

By: EnerVest Management GP, L.C., its General Partner

By: /s/ James M. Vanderhider
James M. Vanderhider, Executive Vice
President and Chief Financial Officer


ENERVEST BB GP, LLC

By: EnerVest Management Partners, Ltd., its Sole Member



      By: EnerVest Management GP, L.C., its General Partner

By: /s/ James M. Vanderhider
James M. Vanderhider, Executive Vice
President and Chief Financial Officer


ASSET COMPANY:

BELDEN & BLAKE CORPORATION

By: /s/ Michael Becci
Michel Becci, President and Chief
Operating Officer


2